United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 10, 2007

                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                 _____________________                                   Clerk
                                      No. 06-41552
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
           v.
CARLOS MANUEL GONZALEZ
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Southern District of Texas, Laredo
                           ---------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellant’s unopposed motion to summarily

affirm the judgment in part is GRANTED; Appellant’s conviction is

AFFIRMED;



       IT IS FURTHER ORDERED that appellant’s unopposed motion to

vacate the judgment in part is GRANTED; Appellant’s sentence is

vacated.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     IT IS FURTHER ORDERED that appellant’s unopposed motion to




remand for resentencing in light of Lopez v. Gonzales is GRANTED.